DETAILED ACTION
This Office Action is responsive to the Applicant’s communication filed 04 April 2022. In view of this communication, claims 1-8, 10-17, and 19-20 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 2 of the Remarks, filed 04 April 2022, with respect to claims 1 and 13 have been fully considered and are persuasive.  The rejections under §102 and §103 of claims 1 and 13 have been withdrawn. Upon further consideration, the examiner agrees with the Applicant’s argument that the references cited were not compatible with one another and do not remedy Oh’s deficiencies in view of the Applicant’s amendments. 
Allowable Subject Matter
Claims 1-8, 10-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the Examiner agrees with the Applicant’s arguments and remarks filed 04 April 2022. Further, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitation recited in the claim, a cell including an insulating substrate having a mounting area in which the first wiring substrate is mounted, a non-mounting area including a detection area and a non-detection area outside the detection area, a shield electrode located between the insulating substrate and the first protective layer and formed in the non-detection area, the circuit is located between the insulating substrate and the shield electrode, and is electrically shielded by the shield electrode, the shield electrode is formed of a same material as the sensor electrode, and a thickness of the support substrate is greater than a thickness of the insulating substrate, and is greater than a thickness of the first protective layer.  
None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13, the Examiner agrees with the Applicant’s arguments and remarks filed 04 April 2022. Further, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitation recited in the claim, a cell including an insulating substrate having a mounting area in which the first wiring substrate is mounted, a non-mounting area including a detection area and a non-detection area outside the detection area, a shield electrode located between the insulating substrate and the first protective layer and formed in the non-detection area, the circuit is located between the insulating substrate and the shield electrode, and is electrically shielded by the shield electrode, the shield electrode is formed of a same material as the sensor electrode, and a thickness of the support substrate is greater than a thickness of the insulating substrate, and is greater than a thickness of the first protective layer.  
None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 2-8, 10-12, 14-17, and 19-20, the aforementioned claims depend from a claim which the examiner has indicated is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh et al. (JP 2012/003768 A) teaches a sensor (16) comprising a panel which includes a cell having a detection surface (17) and a non-detection surface (13) opposed to the detection 5surface (17) and a support substrate (11) formed of resin and bonded to the non-detection surface (13) of the cell, wherein the cell includes an insulating substrate (13) formed of resin and having a first surface and a second surface 10opposed to the first surface, a first protective layer (17) facing the second surface of the insulating substrate (13), and a sensor electrode (16) disposed between the insulating substrate (13) and the first protective layer (17), but does not teach that a thickness of the support substrate is greater than a 15thickness of the insulating substrate, and is greater than a thickness of the first protective layer. (Oh et al. Fig. 4; page 2, paragraphs 2 and 3: a display device 200 has position detection layer 16, transparent protective layer 17, insulating layers 13 and 15, and support substrate 11; transparent layer 17 and insulating layer 13 are arranged opposite one another; position detection layer 16 is disposed between the insulating substrate 13 and protective layer 17)
Yoshida et al. (US 3,935,485 A) teaches that a thickness of the support substrate (B) is greater than a 15thickness of the insulating substrate (8), and is greater than a thickness of the first protective layer. (Yoshida et al. col. 7, lines 5-30 the thicknesses of the insulating adhesive layers and other film layers are all less than 2mm; col. 8, lines 30-35: the support substrate is 2mm thick; therefore, the thickness of the protective and insulating layers is less than the thickness of the support substrate)
Katsuhiko (JP H07191339 A) teaches a first wiring substrate (TCP), 25wherein the cell includes a mounting area (SUB1), a non-mounting area (SUB2), and a linear boundary between the mounting area (SUB1) and the non- mounting area (SUB2), the first protective layer (PSV2) is arranged in the non- 30mounting area (SUB2) but is not arranged in the mounting area (SUB1), and the first wiring substrate (TCP) has a first end surface facing the first protective layer (PSV2) and is mounted in the mounting area (SUB1) of the cell. (Katsuhiko Fig. 15: tape carrier packages (TCPs) are mounted on a mounting area of SUB1, with a non-mounting area that is covered by SUB2, and a linear boundary therebetween; PSV2 is mounted on the inner surface, but not in the mounting region where TCPs are attached; TCPs have an end adjacent to SIL that is facing the protective layer PSV2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847